Although Mr. Stow, who hired this digger from defendant for forty dollars a day, was a superintendent in the State Highway Department, he furnished the cable as an official of plaintiff. The trial court found that this 420-foot cable was not furnished to replace the digger’s 150-foot broken cable, but was lent to be returned at the end of the job; also that defendant was so advised. We cannot disregard such findings, or the liability thus arising, because of the maritime rule by which vessel charterers are for some purposes deemed to be owners. After the job was through, plaintiff was entitled to have back this cable, or to recover its value. Motion for reargument denied. Present — Jenks, P. J., Mills, Rich, Blackmar and Jaycox, JJ.